DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-22, claims 1 and 16 recite a non-blocking pressure sensitive adhesive composition.  Applicant’s specification at paragraph 0018 recites that the term “pressure sensitive adhesive” is used to designate adhesives that are aggressively and permanently tacky at room temperature.   Applicant’s specification at paragraph 0024 recites that blocking refers to undesirable adhesion between two adjacent layers of fabric within the composite, wherein non-blocking is defined to be a rating of 1-no blocking.  Applicant’s specification does not appear to define a non-blocking pressure sensitive adhesive.  It is unclear how a composition can be both non-blocking or non-adhering and a pressure sensitive adhesive, as an adhesive cannot appear to be both non-blocking and pressure sensitive as the characteristics appear to run counter to each other.  

Additionally, claims 1 and 16 recite that the coating is in an amount of at least about 10 or 5 g/m2.  Claims reciting "at least about" are invalid for indefiniteness where there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,825,048 to Wang in view of USPN 7,858,540 to Ardiff.
Regarding claims 1-22, Wang teaches a puncture resistant composite comprising a first textile layer and a second textile layer, each of which comprises a plurality of yarns or fibers having a tenacity of about 8 or more grams per denier, at least one of the lower surface of the 
In the event it is shown that Wang does not disclose the claimed invention with sufficient specificity, the invention is obvious because Wang discloses the claimed properties and ranges, and discloses that the properties and ranges may vary to successfully practice the invention of Wang.    
g when describing the pressure sensitive adhesive suitable for the claimed invention.
Ardiff teaches an environmentally resistant ballistic composite based on a nitrile rubber binder that retains superior ballistic resistance performance after exposure to liquids such as sea water and organic solvents (Ardiff, Abstract, column 7 lines 36-65).  Ardiff teaches that the binder is resistant to dissolution, penetration and/or transpiration by water and resistant to dissolution, penetration and/or transpiration by one or more organic solvents, wherein the binder comprises from about 2% to about 50% by weight of the fabric (Id., column 2 lines 38-50).  Ardiff teaches that the fabric may be a plain woven fabric comprising high strength, high tensile modulus fibers with a preferred tenacity of at least about 7 g/denier or more, such as para-aramid fibers (Id., column 5 lines 3 to column 6 line 8).  Ardiff teaches that the fibers are coated with a nitrile rubber polymer binder having a glass transition temperature of less than about -40°C (Id., column 7 line 36 to column 8 line 19). Ardiff teaches that the nitrile rubber polymers comprise a terpolymer of acrylonitrile monomer, butadiene monomer and another monomer component (Id., column 8 lines 39-64).  Ardiff teaches that the binder material may be blended with a fluoropolymer and/or fluorocarbon resin (Id., column 9 lines 24-52). Ardiff teaches that the polymeric composition may include fillers such as silica (Id., column 13 lines 9-17).  Ardiff teaches forming fiber plies followed by applying the polymeric binder material in solution form onto the fiber plies (Id., column 13 line 29 to column 14 line 38).

Note that as best Examiner can determine, the rubber binder of the prior art combination appears to be within the scope of the claimed non-blocking pressure sensitive adhesives, as the rubber binder of the prior art combination comprises a substantially similar structure and composition and properties as claimed.  The burden is on Applicant to prove otherwise.
Regarding the claimed amount of coating on each surface, the prior art combination teaches that the textile layers can have a weight of about 4 to about 10 ounces per square yard and at least one of the lower surface of the first textile layer and the upper surface of the second textile layer comprising about 10 wt.% or less, based on the total weight of the textile layer, of a coating.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, and adjusting and varying the weight of the coating, such as within the claimed ranges, motivated by the desire of forming a conventional puncture resistant composite having the desired puncture resistance based on the totality of the teachings of the prior art.
Regarding claims 3 and 17, since the claim recites that the textile layer comprises about 10 wt% or less of a coating, the claim is interpreted to include 0 wt% of a coating.
Alternatively, the prior art combination teaches each textile layer can have a coating applied to both surfaces comprising about 10 wt.% or less, based on the total weight of the textile 
Regarding claims 6 and 7, the prior art combination teaches that suitable particles include silica and alumina particles, or titanium dioxide.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the puncture resistant composite of the prior art combination, wherein the particles comprise either of silica or alumina particles or titanium dioxide, motivated by the desire of forming a conventional puncture resistant composite based on the totality of the teachings of the prior art.
Regarding claims 8 and 19, the prior art combination teaches that the coating comprise particles having a diameter of about 10 µm or less, or about 1 µm or less or about 300 nm or less.  Since the particles comprise a diameter of about 300 nm or less, it is reasonable for one of ordinary skill to expect that the median primary particle diameter size is less than about 0.5 microns.
Regarding claims 14, 15 and 22, the prior art combination teaches that the puncture resistant composite is suited for personal body armor, and can be incorporated into a vest (Wang, column 8 lines 22-28).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/015,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are substantially similar or identical in scope with the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-19 of copending Application No. 16/743,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are substantially similar or identical in scope with the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14 and 16-20 of copending Application No. 17/015,772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are substantially similar or identical in scope with the claims of the copending application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.